Exhibit 10.1

PURCHASE AND SALE AGREEMENT

 

THIS PURCHASE AND SALE AGREEMENT is made and entered into effective as of the
1st day of October 2008 (the “Agreement”), by and among Dental Patient Care
America, Inc., and its subsidiaries Dental Practice Transition, Inc. and Dental
Cooperative, Inc. (collectively, the “Seller”), DPAT-2 Owners, LLC (the
“Purchaser”), and DPAT-2, LLC (the “Company”). The parties agree as follows:

RECITALS

 

A.        Seller owns all of the outstanding Membership Interest of the Company
(the “Interest”);

B.        Purchaser wishes to acquire the Interest and Seller desires to sell
the Interest on the terms and conditions set forth herein; and

C.        This Agreement is intended to memorialize actions taken during
November and December 2008, which are to be effective as of October 1, 2008.

ARTICLE I

SALE AND PURCHASE OF THE INTEREST

 

1.1       Purchase and Sale.  In reliance on Purchaser’s representations,
warranties and agreements contained or referred to herein, effective October 1,
2008, Seller has sold, transferred and conveyed, and does hereby sell, transfer
and convey to Purchaser, and Purchaser purchases and accepts from Seller, the
Interest for the aggregate consideration described in the following
subparagraphs of this Section 1.1 (the “Purchase Price”).

(a)       Assumption of Liabilities. Seller has assigned and transferred, and
does hereby assign and transfer to Purchaser, and Purchaser accepts from Seller,
all obligations of Seller to be performed under the Cooperative Agreements from
and after October 1, 2008. As used in this Agreement, the “Cooperative
Agreements” means the agreements that Dr. Richard Clegg and/or Richard R. Clegg
DDS PC (individually and collectively “Clegg”) entered into with Dental
Cooperative, Inc. that are captioned “Affiliate Member Practice Purchase
Agreement” and “Management Services Agreement”, and which are dated November 17,
2006. Clegg has consented and does hereby consent to the assignment of the
Cooperative Agreements to Purchaser, releases Seller from any and all
obligations arising from the Cooperative Agreements on or after October 1, 2008,
and agrees that any provisions in the Cooperative Agreements calling for the
issuance of Seller securities to Clegg on or after October 1, 2008 are void and
of no further force or effect.

 

(b)       Management Fee. Purchaser shall pay Seller a management fee equal to
19% of the annual margin of the Company, commencing to accrue January 1, 2009
and continuing until such time as Purchaser shall sell its Interest in the
Company. Margin is herein defined as Gross Patient Charges (accrual basis) less
all write-offs and adjustments and minus all accrual basis operating and
overhead expenses including compensation paid to independent contract dental
providers. Such management fee shall be calculated and paid on a quarterly
basis.

 

--------------------------------------------------------------------------------

 

(c)       Disposition Fee. In the event that Purchaser should sell its Interest
in the Company, acquired herewith, Purchaser shall pay Seller a disposition fee
equal to 19% of the net profit of such sale.

 

1.2       Operating Agreement. The parties have executed an operating agreement
of the Company, which evidences the transfer of the Interest from Seller to
Purchaser and confirms that Purchaser is the sole member of the Company.

 

ARTICLE II

 

REPRESENTATIONS AND WARRANTIES OF SELLER

 

 

 

Seller hereby represents and warrants to Purchaser as follows:

 

2.1       Access to Information. In making the decision to sell the Interest,
Seller and its advisers have had access to all information they deemed material.

 

2.2       Authority. Seller has all necessary power and authority to enter into
and perform this Agreement and to sell, transfer and convey the Interest to
Purchaser.

 

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES OF PURCHASER  

3.1       Representations and Warranties of Purchaser. Purchaser represents and
warrants to Seller and the Company that:

(a)       Purchaser is able to bear the economic risk of an investment in the
Interest for an indefinite period of time, can afford the loss of the entire
investment in the Interest, and will, after making an investment in the
Interest, have sufficient means of providing for Purchaser’s current needs and
possible future contingencies. Additionally, Purchaser’s overall commitment to
investments that are not readily marketable is not disproportionate to
Purchaser’s net worth and this Agreement will not cause such overall commitment
to become excessive.

(b)       Purchaser is acquiring the Interest for investment for Purchaser’s own
account and not with a view to, or for resale in connection with, any
distribution thereof, and that Purchaser has no present intention of selling,
granting any participation in, or otherwise distributing the same; provided,
however, that the disposition of Purchaser’s property shall at all times remain
in Purchaser’s control. By executing this Agreement, Purchaser further
represents and warrants that Purchaser does not have any contract, undertaking,
agreement or arrangement with any person to sell, transfer or grant
participations to such person or to any third person, with respect to any of the
Interest.

 

(c)       The Interest will not be sold by Purchaser without registration under
applicable securities acts or a proper exemption from such registration.

 

2



 

--------------------------------------------------------------------------------

(d)       Purchaser has had access to any and all information concerning the
Company that Purchaser and Purchaser's financial, tax and legal advisors
required or considered necessary to make a proper evaluation of this investment.
In making the decision to purchase the Interest, Purchaser and its advisers have
relied solely upon their own independent investigations, and fully understand
that there are no guarantees, assurances or promises in connection with any
investment hereunder, and understand that the particular tax consequences
arising from this investment in the Company will depend upon the individual
circumstances of Purchaser.

(e)       Purchaser knows that the Interest is being sold pursuant to exemptions
from registration under the 1933 Act, and state securities law, based in part,
on these warranties and representations and constitute a material part of the
bargained-for consideration without which this Agreement would not have been
executed.

(f)        Purchaser is an “accredited investor” for purposes of Regulation D
under the Securities Act of 1933 and that it has sufficient knowledge and
experience in evaluating and investing in companies similar to the Company in
terms of the Company’s stage of development so as to be able to evaluate the
risks and merits of his or its investment in the Company and is able financially
to bear the risks thereof. Purchaser was not organized for the purpose of
acquiring the Securities.

 

3.2.      “As Is” Condition of Company. With the exception of the
representations and warranties made herein, Purchaser acknowledges and agrees
that has purchased and is purchasing the Interest “AS IS” based upon the
condition of the Company as of the effective date of this Agreement. Without
limiting the foregoing, Purchaser acknowledges that, except as may otherwise be
specifically set forth in Article II or elsewhere in this Agreement, neither
Seller nor its managers, members, employees or agents have made any other
representations or warranties of any kind upon which Purchaser is relying as to
any matters concerning the Company or the Interest.

 

ARTICLE IV

 

MISCELLANEOUS

 

4.1       Expenses. The parties will each bear their own costs and expenses in
connection with this Agreement and the transactions described herein.

4.2       Further Assurances. Subject to the terms and conditions of this
Agreement, each of the parties hereto agrees to use all reasonable efforts to
take, or cause to be taken, all action and to do, or cause to be done, all
things necessary, proper or advisable to consummate and make effective as
promptly as practicable the transactions contemplated by this Agreement.

 

4.3       Amendments and Waivers. Any term of this Agreement may be amended and
the observance of any term of this Agreement may be waived (either generally or
in a particular instance and either retroactively or prospectively) only by
written consent of the parties.

4.4       Binding Effect; Assignment. This Agreement shall be binding upon and
inure to the benefit of the successors and assigns of the respective parties
hereto. Neither party may  assign its rights or obligations hereunder or any
interest herein without obtaining the prior written consent of the other party.

3

 

--------------------------------------------------------------------------------

4.5       Counterparts.  This Agreement may be executed in one or more
counterparts, all of which shall be considered one and the same agreement and
shall become effective when one or more counterparts have been signed by each of
the parties and delivered to the other parties, it being understood that all
parties need not sign the same counterpart. One or more counterparts of this
Agreement may be delivered via facsimile and such facsimile counterpart shall
have the same effect as an original counterpart hereof.

4.6       Attorneys' Fees. In the event a party brings suit to enforce or
interpret this Agreement or for damages on account of the breach of a covenant
or representation or warranty contained herein, the prevailing party shall be
entitled to recover from the other party its reasonable attorneys' fees and
costs incurred in any such action, in addition to other relief to which the
prevailing party is entitled.

 

4.7       Integration of Other Agreements. This Agreement supersedes all
previous contracts, correspondence and documentation relating to the subject
matter hereof. Any oral representations or modifications concerning this
Agreement shall be of no force or effect.

 

4.8       Exhibits. Each of the exhibits referred to herein and attached hereto
is an integral part of this Agreement and is incorporated herein by this
reference.

 

 

[Signatures contained on following page]

 

4



 

--------------------------------------------------------------------------------



 

The undersigned have executed this Agreement effective as of the date first
above written.

 

PURCHASER:

 

DPAT-2 OWNERS, LLC

 

By /s/ Andrew Eberhardt

Its: Managing Member

COMPANY:

 

DPAT-2, LLC

 

By /s/ Marlon R. Berrett

Its: Managing Member

 

SELLER:

 

DENTAL PATIENT CARE AMERICA, INC.

 

By /s/ Michael Silva

Its: CEO

 

DENTAL COOPERATIVE, INC.

 

By /s/ Marlon R. Berrett

Its: President

 

 

 

DENTAL PRACTICE TRANSITION, INC.

 

By /s/ Marlon R. Berrett

Its: President

 

 

 

 

 

AGREED AND APPROVED:

 

CLEGG:

 

 

 

/s/ Richard R. Clegg

Richard R. Clegg, Individually

 

 

 

 

 

 

RICHARD R. CLEGG DDS PC

 

By: /s/ Richard R. Clegg  

Its: President

5

 